[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                    FILED
                                                             U.S. COURT OF APPEALS
                                No. 09-12180                   ELEVENTH CIRCUIT
                                                                DECEMBER 30, 2009
                            Non-Argument Calendar
                                                                THOMAS K. KAHN
                          ________________________
                                                                     CLERK

                    D. C. Docket Nos. 08-02044-CV-ODE-1,
                              04-00506-CR-ODE

STANLEY STREET,



                                                                Petitioner-Appellant,

                                       versus

UNITED STATES OF AMERICA,

                                                               Respondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                               (December 30, 2009)

Before BIRCH, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

     Stanley Street, a federal prisoner acting pro se, appeals the district court’s
denial of his motion to vacate, set aside, or correct his sentence under 28 U.S.C. §

2255. Street was convicted of three armed bank robberies, in violation of 18

U.S.C. § 2113(a) and (d), and of three separate violations of 18 U.S.C. § 924(c) for

brandishing a gun during the same three robberies.1 Street received three

concurrent sentences of 87 months for the robberies, the guidelines minimum, and

consecutive terms of 84 months, 300 months, and another 300 months on the three

gun counts, for a grand total of 771 months or more than 64 years in prison.

Because the consecutive prison terms were mandated by statute, we affirm the

denial of § 2255 relief.

       Street claimed in the district court that his counsel was ineffective for not

objecting to the consecutive sentences, which he contended exceeded the

maximum allowable under United States Sentencing Guidelines § 5G1.2 (Nov.

2008). The district court rejected the claim, finding that because § 924(c) required

it to impose consecutive sentences, counsel could not have been ineffective for

failing to object to them. However, the district court granted a certificate of

appealability on the following question: “[w]hether the district court has the

discretion to depart from the sentencing scheme of § 924 and § 5G1.2.”

       We review de novo questions of statutory interpretation. United States v.


       1
        The facts of the case are set out in our previous decision on Street’s direct appeal.
United States v. Street, 472 F.3d 1298 (11th Cir. 2006).

                                                 2
Maupin, 520 F.3d 1304, 1306 (11th Cir. 2008). A claim of ineffective assistance

of counsel is a mixed question of law and fact that we also review de novo. Devine

v. United States, 520 F.3d 1286, 1287 (11th Cir. 2008).

      Section 924(c)(1)(A) provides:

      Except to the extent that a greater minimum sentence is otherwise
      provided by this subsection or by any other provision of law, any
      person who, during and in relation to any crime of violence or drug
      trafficking crime (including a crime of violence or drug trafficking
      crime that provides for an enhanced punishment if committed by the
      use of a deadly or dangerous weapon or device) . . . uses or carries a
      firearm, or who, in furtherance of any such crime, possesses a firearm,
      shall, in addition to the punishment provided for such crime of
      violence or drug trafficking crime–(i) be sentenced to a term of
      imprisonment of not less than 5 years.

      The minimum sentence increases to 7 years if the firearm is brandished, as it

was in this case, and an additional minimum term of 25 years is imposed for

second or subsequent convictions under the section. Id. § 924(c)(1)(A)(ii), (C)(i).

The statute further provides that:

      Notwithstanding any other provision of law . . . no term of imprisonment
      imposed on a person under this subsection shall run concurrently with any
      other term of imprisonment imposed on the person, including any term of
      imprisonment imposed for the crime of violence or drug trafficking crime
      during which the firearm was used, carried, or possessed.

Id. § 924(c)(1)(D)(ii).

      These consecutive terms are imposed separately from, and in addition to, the

enhanced penalty for use of a weapon already provided by the bank robbery statute

                                          3
itself. See 18 § U.S.C. 2113(d) (raising maximum penalty from 20 to 25 years if

the offender “puts in jeopardy the life of any person by the use of a dangerous

weapon or device”); United States v. Segarra, 582 F.3d 1269, 1272–73 (11th Cir.

2009) (per curiam) (holding that § 924(c)’s consecutive sentences apply even when

the underlying crimes carry their own mandatory minimums). A defendant may be

convicted of multiple § 924(c) violations arising from a single course of conduct,

such as a string of robberies. See United States v. Tate, No. 07-00339, 2009 WL

3490293, at *9 (11th Cir. October 30, 2009) (upholding three consecutive

sentences for using a gun in three bank robberies, on top of sentences for the

robberies themselves); United States v. Rahim, 431 F.3d 753, 757–58 (11th Cir.

2005) (per curiam) (upholding two consecutive prison terms for § 924(c) violations

on top of concurrent sentences for robbing a bank and then carjacking a getaway

car). Street’s convictions for both first and subsequent violations in the same trial

do not violate double jeopardy, because each gun count relates to a separate

robbery. See Rahim, 431 F.3d at 758.

      Street hangs his argument on a provision of the sentencing guidelines that

limits the circumstances under which sentences for multiple counts can run

consecutively. U.S.S.G. § 5G1.2(d) provides that:

      [i]f the sentence imposed on the count carrying the highest statutory
      maximum is less than the total punishment [i.e. the applicable

                                           4
      guidelines range], then the sentence imposed on one or more of the
      other counts shall run consecutively, but only to the extent necessary
      to produce a combined sentence equal to the total punishment. In all
      other respects, sentences on all counts shall run concurrently, except
      to the extent otherwise required by law.

      Street argues that because the highest sentence he received on a single count

(300 months) was greater than the guidelines range calculated for the entire crime

(87–108 months), § 5G1.2 did not allow the district court to impose consecutive

sentences, and his total prison term should have been limited to 300 months. See

United States v. Davis, 329 F.3d 1250, 1253–54 (11th Cir. 2003) (discussing

application of § 5G1.2). This is wrong.

      Guideline provisions do not override statutory requirements. See U.S.S.G. §

5G1.1(b) (where statutory minimum exceeds top of guidelines range, statutory

minimum becomes guideline sentence). The same guidelines section cited by

Street makes clear that, no matter by how much the resulting prison term may

exceed the guidelines range, an additional sentence must run consecutively when a

statute requires that. U.S.S.G. § 5G1.2(a); see also id. cmt. n.2 (citing § 924(c) as

an example of such a statute). Even though the guidelines themselves are now

advisory, United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), the district

court has no discretion to ignore a mandatory minimum dictated by statute. United

States v. Castaing-Sosa, 530 F.3d 1358, 1362 (11th Cir. 2008) (per curiam).



                                           5
Street’s sentence was not only legally authorized; it was the lowest he could have

received under the statute and the guidelines. The district court gave him

concurrent sentences at the bottom of the guidelines range for the three robberies,

but it had no power to do anything about the additional 57 years mandated by the

three gun counts.

      To make a successful claim of ineffective assistance of counsel, a defendant

must show that his counsel’s performance was deficient and that the deficient

performance prejudiced the defendant. Strickland v. Washington, 466 U.S. 668,

687, 104 S. Ct. 2052, 2064 (1984). Because there was no legal basis for objecting

to Street’s sentence, his counsel was not deficient for failing to do so and his

failure to do so did not prejudice Street.

      AFFIRMED.




                                             6